Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 15-2200

                                  JU SHI,

                               Petitioner,

                                     v.

               LORETTA E. LYNCH, Attorney General,

                               Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS


                                  Before

                   Thompson, Stahl, and Kayatta,
                          Circuit Judges.


     Theodore N. Cox and Ana Lucia Alvarado on brief for
petitioner.
     Benjamin C. Mizer, Principal Deputy Assistant Attorney
General, Terri J. Scadron, Assistant Director, and Hillel R. Smith,
Attorney, Office of Immigration Litigation, Civil Division, on
brief for respondent.


                           October 28, 2016
              THOMPSON, Circuit Judge.

                                   PREFACE

              Ju Shi ("Shi"), a native of Fujian Province in the

People's   Republic    of    China,   asks    us   to   review     the    Board   of

Immigration Appeals' ("BIA") decision denying his motion to reopen

his removal proceedings. Shi claims his newly presented evidence

shows that conditions in Fujian Province have changed in the time

since   his    original     application   was      denied.   For    the    reasons

explained below, we find the BIA did not abuse its discretion in

finding otherwise, and so we deny his petition.

                                 BACKGROUND

              Shi entered the United States on November 11, 1995.

Because he did so without a valid entry document, on September 10,

2007, the Immigration and Naturalization Service charged Shi with

removability under 8 U.S.C. § 1182(a)(7)(A)(i)(I). Shi applied for

asylum and withholding of removal because he fears he will be

sterilized if he returns to China. Shi has two children and claims

that forced sterilization of people with two or more children is

a common practice in Fujian Province.

              Following a hearing on February 9, 2009, an Immigration

Judge denied Shi's application. According to the evidence Shi

submitted before his 2009 hearing, Chinese law limits most couples

to one child and requires pre-approval for the birth of a second.

These laws "retain harshly coercive elements in law and practice."


                                      - 2 -
Violators may face strict penalties such as termination from state

employment, steep "social compensation fees" after the birth of

unapproved children, destruction of property, and detention. In

two-child families, one parent is often pressured to undergo

sterilization.      Local    enforcement         and     local     regulations

implementing the family planning laws vary, and reports indicate

that "local officials occasionally employ illegal means, such as

forcibly    performing   abortions   or   sterilizations,         in   order   to

demonstrate their resolve to meet birth planning targets and keep

their jobs." Fujian Province officials denied performing forced

abortions     and   sterilizations.       But,     Fujian        law   requires

"unspecified     'remedial   measures'     to     deal    with     out-of-plan

pregnancies." In 1998, a former birth planning officer admitted

that her office performed involuntary sterilizations as late as

1998, and "in 2006, reportedly, there were forced sterilizations

in Fujian."

            The Immigration Judge found Shi did not show a well-

founded fear of future persecution--sterilization--based on his

political     opinion--opposition    to    China's       population     control

policies. On December 15, 2011, the BIA affirmed those findings.

"Physical coercion to achieve compliance with family planning

goals is uncommon and unsanctioned by China's national laws. . .

. " "Sporadic reports of forcible abortions and sterilizations .




                                 - 3 -
.   .   are    insufficient   to   establish   a   well-founded   fear   of

persecution."

              On April 4, 2012, Shi moved to reopen his removal

proceedings, contending that since his hearing in 2009, his risk

of forced sterilization has dramatically increased. Shi's evidence

of changed conditions includes:

             The Congressional-Executive Commission on China's
              ("CECC") 2009 report that the "use of coercive measures
              in the enforcement of population planning policies
              remains commonplace" and violators of China's population
              control policies are "in some cases, subjected to forced
              sterilization, forced abortion, arbitrary detention, and
              torture." Fujian Province family planning officials are
              authorized to force abortions to deal with out-of-plan
              pregnancies. In 2009, there were at least two reported
              cases of forced abortion in Fujian.

             The 2010 CECC report that "local officials continued to
              coerce women with unauthorized pregnancies to undergo
              abortions." "When women reach the state-imposed limit on
              number of births, local authorities often mandate
              surgical   sterilization   to    prevent   'out-of-plan'
              pregnancies."

             Various news and internet reports from 2008 and 2009
              that individuals were fined, jailed, saw their family
              members taken hostage, or were otherwise pressured into
              abortion or sterilization.

             Reports from Fujian Province from 1996, 2007, 2011, and
              2012 that individuals were subject to forced abortion
              and sterilization.

             Fujian Province government-issued documents from 2007,
              2008, 2009, and 2010 that direct local family planning
              offices to intensify family planning activities,
              including sterilizations and abortions.

             Fujian Province government-issued documents from 2003
              and beyond that couples with two children "must be
              advocated to choose sterilization surgery." This


                                    - 4 -
             includes parents whose children are born abroad. "[A]ll
             parents without exception are subject to our town's
             family planning goals, and will be managed by current
             family planning management measures."

             The BIA found Shi's evidence did not demonstrate a

material change in conditions. "[S]ocial compensation fees, loss

of job, promotion, and education opportunity [sic], expulsion from

the   party,      destruction         of   property,    and   other      administrative

measures continue to be used to enforce the family planning policy

that has been in place since before the respondent's 2009 hearing."

Furthermore, "alleged incidents of coercion to meet birth targets

in some areas of China have been a longstanding concern, including

at the time of the respondent's 2009 hearing." "At most," Shi's

evidence showed that "pressures to enforce the family planning

polic[ies]        vary   [by     location]     and    fluctuate"      over    time.    Shi

challenges these conclusions.

                                   LEGAL PRINCIPLES

             Shi asks us to review the BIA's denial of his request to

reopen his removal proceedings. To reopen those proceedings now,

more than ninety days after the final administrative decision

denying     his    asylum       petition,     Shi    must   (1)   show    a   change    in

circumstances       in    China       with   "material      evidence     that   was    not

available or discoverable at the prior hearing," and (2) "present

a   prima    facie       case    of    eligibility     for    the   relief      sought."

Mazariegos v. Lynch, 790 F.3d 280, 285 (1st Cir. 2015) (quoting




                                             - 5 -
Jutus v. Holder, 723 F.3d 105, 110 (1st Cir. 2013)); see 8 U.S.C.

§ 1229a(c)(7)(B); 8 C.F.R. § 1003.2(c)(1). Shi bears the burden of

proving that conditions deteriorated between his hearing and the

filing of his motion to reopen--it is not enough for him to show

that conditions are the same, or a "slight temporal fluctuation in

the level of ever-prevailing persecution." Yang Zhao-Cheng v.

Holder, 721 F.3d 25, 28 (1st Cir. 2013); see Tawadrous v. Holder,

565 F.3d 35, 38 (1st Cir. 2009).

            "The BIA has 'broad discretion . . . to grant or deny a

motion to reopen'" removal proceedings, and we review the BIA's

denial of a motion to reopen for an abuse of that discretion. Smith

v. Holder, 627 F.3d 427, 433 (1st Cir. 2010) (quoting Kucana v.

Holder, 558 U.S. 233, 250 (2010)). Under this standard, we review

legal conclusions afresh, but we review findings of fact to

determine   whether   or   not   they   are   supported   by   substantial

evidence. Id.; Xin Qiang Liu v. Lynch, 802 F.3d 69, 74 (1st Cir.

2015); see 8 U.S.C. §§ 1252(b)(4), (6). Substantial evidence means

enough evidence that a rational person could accept a finding as

true, and so the BIA's findings of fact will stand unless "the

record evidence points unerringly" to a different conclusion. Xian

Tong Dong v. Holder, 696 F.3d 121, 125 (1st Cir. 2012) (quoting

Ruiz v. Mukasey, 526 F.3d 31, 35 (1st Cir. 2008)). We also review

the BIA's reasoning for "at least minimal adequacy, 'because

cursory, summary or conclusory statements [from the Board] leave


                                  - 6 -
us to presume nothing other than an abuse of discretion.'" Romer

v. Holder, 663 F.3d 40, 42 (1st Cir. 2011) (quoting Aponte v.

Holder, 610 F.3d 1, 4 (1st Cir. 2010)).

                              SHI'S CLAIMS

            With these principles established, we turn to Shi's

arguments. Shi claims that the BIA inadequately addressed his

evidence,    and   that   properly    considered,   the   evidence   shows

conditions in China have substantially deteriorated since his

hearing in 2009. Neither claim has merit.

            First, Shi claims the BIA ignored some of his documents

from Fujian Province and summarily dismissed the 2009 and 2010

CECC reports. But, the BIA is not required to address every piece

of evidence or "dissect [every argument] in minute detail." Raza

v. Gonzales, 484 F.3d 125, 128 (1st Cir. 2007). It need only

"articulate[] its decision in terms adequate to allow a reviewing

court to conclude that the agency has thought about the evidence

and the issues and reached a reasoned conclusion." Id.; accord Li

Sheng Wu v. Holder, 737 F.3d 829, 833 (1st Cir. 2013). That is

what the BIA did here.

            The BIA compared Shi's old evidence to his new evidence,

including the 2009 and 2010 CECC reports and the bulk of his

Fujian-specific documents, and found that the family planning

policy in existence before Shi's 2009 hearing continued to apply

in 2012. The BIA specifically addressed the 2009 and 2010 CECC


                                     - 7 -
reports' allegations that coercive measures have been used to meet

birth targets, and the reports' finding that this has been a

"longstanding concern." The BIA also considered Shi's Fujian-

specific population control campaign documents and concluded that

they "announce renewed efforts to enforce the family planning

policies," but do not show a significant change in enforcement

over       time.   The   BIA   fairly   considered   Shi's   Fujian-specific

documents and the CECC reports, and the analysis is adequate for

us to understand the basis for the BIA's conclusions. See Li Sheng

Wu, 737 F.3d at 833. The BIA's assessment of the evidence was not

an abuse of discretion.1

               Of course, just because the BIA adequately considered

the evidence and explained its conclusions does not necessarily

mean that those conclusions are supported by substantial evidence.

See, e.g., Xin Qiang Liu, 802 F.3d at 77. Shi's remaining argument


       1
       Shi relies on two out-of-circuit authorities to support his
position, but that reliance is misplaced. In Ji Cheng Ni v. Holder,
715 F.3d 620, 627 (7th Cir. 2013), and Fei Yan Zhu v. Attorney
General, 744 F.3d 268, 277 (3d Cir. 2014), the BIA essentially
ignored the 2009 and 2010 reports' allegations of forced
sterilizations and did not address the relevant question on a
motion to reopen--whether conditions changed over time. Neither
error infects the BIA's decision in this case. Indeed, other courts
considering these reports and similar evidence from Fujian
Province have determined that substantial evidence supports the
BIA's conclusion that the documents do not show changed conditions.
See, e.g., Yi Mei Zhu v. Holder, 641 F. App'x 185, 189 (3d Cir.
2016) (affirming BIA finding of no changed circumstances in Fujian
between 2006 and 2013); Ping Zheng v. Holder, 701 F.3d 237, 242-
43 (7th Cir. 2012) (finding no changed circumstances in Fujian
between 2001 and 2011).


                                        - 8 -
boils down to a complaint that they are not. Once again, we

disagree with Shi.

            Substantial evidence supports the BIA's conclusion that

Shi did not show a significant increase in the use of coercion to

meet birth targets or a significant change in the enforcement of

family planning laws since his hearing. Shi presents numerous

documents    from    Fujian      Province    that     encourage    local    family

planning offices to "step up" family planning enforcement in

temporary campaigns. But, Shi's evidence also shows that local

officials have been under pressure to enforce the family planning

policies since long before his 2009 hearing, so this pressure is

not   a   changed    circumstance.     And     even   though     these   documents

encourage stricter enforcement of existing policies, Shi presents

little    evidence       indicating     that     enforcement       has     actually

increased. Shi's newly presented evidence reports a handful of

forced sterilizations and abortions in Fujian Province from 1996

to 2012. The State Department's 1994 country conditions report,

and the 2007 State Department report presented to the Immigration

Judge,    both   found    that     "local    officials    occasionally       employ

illegal     means,    such    as     forcibly       performing     abortions     or

sterilizations," to meet birth quotas. The 2007 report likewise

reported instances of forced sterilizations in Fujian Province in

1998 and 2006. Sadly, a reasonable person can conclude from Shi's

evidence that the current rate of forced sterilization and abortion


                                      - 9 -
in service of population-control goals is a pre-existing state of

affairs.

           In   fact,   many   of   the   campaign   documents   encourage

stricter enforcement of population control policies precisely

because the existing policies were not being strictly implemented.

For instance, one campaign document reports that "illegal births

. . . after having two girls and after having one boy are on the

rise," and another reports that "[t]he materialization rate for

sterilization in families with two girls is low." Indeed, "the

idea of a targeted, temporary campaign suggests uneven enforcement

in the first instance." Ping Zheng v. Holder, 701 F.3d 237, 242

(7th Cir. 2012). The BIA's finding that "[a]t most . . . pressures

to enforce the family planning policy . . . fluctuate incrementally

from time to time" is supported by the evidence Shi presented. On

this record, the BIA did not abuse its discretion.

                                CONCLUSION

           On   a   motion     to   reopen   removal   proceedings,   the

petitioner bears the burden of showing both a material change in

country conditions and his prima facie eligibility for relief.

Yang Zhao-Cheng, 721 F.3d at 28; Jutus, 723 F.3d at 110. Because

we find that Shi did not meet his burden to show changed country

conditions on the first prong, we need not decide whether the

conditions described in Shi's documents show his prima facie




                                    - 10 -
eligibility for relief on the second. See Yang Zhao-Cheng, 721

F.3d at 29. Shi's petition for review is denied.




                             - 11 -